ITEMID: 001-122767
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: KOMANICKÝ v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Ján Šikuta;Johannes Silvis;Josep Casadevall;Nona Tsotsoria
TEXT: 1. The applicant, Mr Ioan Kornelij Komanický, is a Slovak national, who was born in 1943 and lives in Bardejov.
2. The Government of the Slovak Republic (“the Government”) were represented by Ms M. Pirošíková, their Agent.
3. The facts of the case, as submitted by the parties, may be summarised as follows.
4. The applicant has thus far submitted 124 applications under the Convention (see Komanický v. Slovakia (dec.), no. 9845/06, § 2, 13 December 2011 with further references).
5. On 26 August 2000 the applicant brought an action (case no. 5C 602/00) against a private company before the Svidník District Court (Okresný súd). He argued that he had title to some forest land, which was being occupied by the defendant company, and that the latter had arbitrarily terminated a lease of that land they had previously concluded. Accordingly, the applicant sought a ruling declaring the defendant company’s termination of the lease null and void.
6. Between 15 November 2000 and 30 April 2001 the applicant requested an exemption from court fees, which was examined and dismissed at two levels of jurisdiction. The question of court fees was subsequently examined again at two levels of jurisdiction in connection with various procedural applications made by the applicant.
7. Meanwhile, the applicant was asked to provide further and more detailed particulars of the claim and to support his claim with evidence, particularly in so far as he appeared to be seeking financial compensation in respect of unpaid rent. In response, the applicant specified that his claim amounted to the equivalent of some 50 euros (EUR).
In a letter of 20 September 2001, in response to a request by the District Court of 11 September of that year, the applicant submitted an apology for his “mediocre activity in [the] dispute, including [his] having missed timelimits because [at the given time] [he] was also dealing with other, far more serious matters”.
8. Between 11 November 2001 and 21 March 2002 three hearings were listed, but the applicant excused himself from them on various grounds.
9. A hearing took place on 23 April 2002. On the same day, the District Court dismissed the action. It found that the applicant had not been the owner of the property at the time the lease was concluded and that the defendant company had therefore been entitled to terminate the lease.
10. On 19 February 2004 the Prešov Regional Court (Krajský súd) quashed the first-instance judgment following an appeal by the applicant, and remitted the matter to the District Court for re-examination. It found that the District Court had failed to identify the property in question and to establish whether the lease had been validly concluded.
11. On 7 August 2006 the District Court discontinued the proceedings, on the grounds that the applicant had failed to comply with its request of 12 July 2005 to formulate his claim properly. However, following an appeal by the applicant, that decision was quashed by the Regional Court on 27 November 2006, and the case was remitted to the District Court for a determination on the merits.
12. Between 30 May 2007 and 27 April 2009 four further hearings were listed, but the applicant excused himself from them on various grounds.
13. The hearing scheduled for 27 April 2009 took place despite the applicant’s absence. On the same day, the District Court dismissed the action, finding, inter alia, that the property in question had not been described properly, which meant that the lease was void ab initio.
14. On 15 April 2010 the Regional Court upheld the first-instance judgment following an appeal by the applicant. The merits of the case were thereby resolved by a final and binding decision.
15. The applicant brought two complaints under Article 127 of the Constitution, challenging the length of the proceedings in his case. In both complaints, he contested exclusively the part of the proceedings which took place before the District Court.
16. His first complaint was lodged on 3 January 2007, but was declared inadmissible on 17 April 2007. The Constitutional Court (Ústavný súd) concluded that he had not complied with the admissibility requirement of exhaustion of ordinary remedies. In particular, he could not be regarded as having properly asserted his complaint concerning the length of proceedings before the President of the District Court prior to resorting to the Constitutional Court. In that connection, the Constitutional Court observed that, as a claimant, the applicant was involved in a considerable amount of litigation before the District Court. His vaguely formulated complaints to the President of the District Court about the length of “all of his proceedings” before that court, which did not identify any specific set of proceedings, could not therefore be regarded as being in compliance with the statutory exhaustion requirement.
17. The second complaint was lodged on 15 April 2009, but was declared inadmissible on 14 July 2009.
While the Constitutional Court noted that the applicant had still not properly asserted his complaint before the President of the District Court, it nevertheless proceeded to examine it in substance by reviewing the course of the proceedings, paying particular attention to the part before the District Court, as contested by the applicant.
The Constitutional Court observed that in the two years and three months following the bringing of the action until the applicant’s appeal was transferred to the Court of Appeal for determination, the District Court had dealt with the case in a continuous and uninterrupted manner. His appeal had been pending before the Regional Court for one year and three months, following which the case had been transferred to the District Court for a new determination. It was at this stage that the Constitutional Court established that there had been a delay of some two years on the part of the District Court. However, the case was thereafter pending again before the Court of Appeal for about six months, and no further delays attributable to the District Court could be established.
As for the applicant, he was found to have contributed to the length of the proceedings by having filed incomplete particulars of claim without supporting documentary evidence, and by having to be assisted by the District Court in correcting the shortcomings of his submissions.
In sum, in view of all the circumstances, the delays on the part of the District Court were not sufficiently serious to constitute a situation that was contrary to the applicant’s right to a hearing within a reasonable time. Thus, his complaint was in any event manifestly ill-founded.
18. The relevant domestic law and practice are summarised in the Court’s judgment in the case of Ištván and Ištvánová v. Slovakia (no. 30189/07, §§ 23 - 50, 12 June 2012).
